Citation Nr: 0116326	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the left little finger.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to April 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board observes that, on his January 
2000 substantive appeal, the veteran requested to testify at 
a Board hearing at the RO.  However, he failed to appear at a 
Travel Board hearing scheduled in April 2001.  There is no 
indication that the veteran or his representative has 
asserted good cause for this non-appearance, nor has a new 
hearing date been requested.  As a result, the Board 
considers that all due process requirements have been met 
regarding the veteran's right to a hearing.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left 
(dominant) little finger injury, with ankylosis of two 
interphalangeal joints, include flare-ups during cold weather 
that cause additional functional impairment, including 
impairment in pushing, pulling, twisting, probing, writing, 
and touching.

2.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's disability of the left 
little finger is comparable to amputation of a little finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a compensable rating of 10 
percent for residuals of a left little finger injury have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Pub. L. 
No. 106, 475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
3.103(a), 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5156, 5227 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested a compensable rating for residuals 
of an injury to his left little finger.  Before addressing 
this issue, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (to be codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280, 
No. 99-1788 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See VCAA § 3(a) (to be codified at 38 U.S.C. §§ 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, that is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant as to which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action that VA will 
take.  If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for 
residuals of an injury to his left little finger, the Board 
has reviewed the claim in light of the VCAA, and concludes 
that the RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated, and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the statement of the 
case and supplemental statements of the case issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
(pre-VCAA) omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92, para. 16, 57 Fed. Reg. 
49,747 (1992).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA compensation examination, conducted in 
November 1999, that is described below satisfied this 
obligation.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claim for a compensable evaluation for residuals of an injury 
to his left little finger.  

Thus, we find the record before us is complete, and to remand 
for the RO to review the record in accordance with the VCAA 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

Factual Background

Service connection for residuals of an injury to the 
veteran's left little finger was granted by the RO in an 
October 1970 rating decision that assigned a noncompensable 
disability evaluation.  The RO based its determination, in 
large part, on service medical records which showed that the 
veteran had sustained a laceration of his left little finger 
and severed the flexor digitorum profundus.  The veteran was 
noted to be left-handed.  In February 1959, he had undergone 
a tendon graft that created a flexion deformity of the 
finger.

In September 1999, the RO received the veteran's claim for a 
compensable rating for his service-connected left little 
finger injury.  In conjunction with the veteran's claim, the 
RO obtained private medical records, dated from October 1985 
to August 1999, from Russell D. Ulrich, D.O., but they are 
not referable to complaints of, or treatment for, the left 
fifth finger disability.  However, with his claim for an 
increased rating, the veteran submitted a form entitled 
Doctor's Statement, dated in August 1999 and completed by Dr. 
Ulrich.  According to this form, the veteran had a history of 
a permanent flexion injury to his left fifth finger and was 
unable to extend it.  The diagnosis was flexion contracture 
to the fifth finger, and the veteran's prognosis was 
considered to be fair.  

In November 1999, the veteran, who was 65 years old, 
underwent VA examination for his hand, thumb, and fingers.  
He described his injury in service.  He asserted that, after 
the surgery on his finger, physicians advised that his finger 
would eventually loosen up, but it never did, and it froze.  
He said his left hand was his dominant hand.  The veteran 
reported flare-ups with weather changes, and the examiner 
noted "10% additional functional impairment".  

On examination, the veteran was observed to have a flexion 
deformity of the left little finger and was unable to extend 
it.  The examiner said he was left-handed.  The veteran's 
little finger lacked one centimeter from touching the median 
transverse fold and it did touch the tip of the thumb well.  
Grasping of objects was good.  The examiner further noted 
that the veteran's hand was handicapped, as far as grasping, 
pushing, pulling, twisting, probing, writing, and touching, 
since it was ankylosed.  It was not painful.  The distal 
interphalangeal joint of the left little finger was ankylosed 
at 86 degrees and the proximal interphalangeal joint was 
ankylosed at 64 degrees.  There was no additional limitation 
by pain, fatigue, or weakness.  The diagnosis was ankylosis 
of the left little finger with no loss of function due to 
pain.  In the VA examiner's opinion, the "ankylosis was 
unfavorable in many manual skills, especially since [the 
veteran] is left handed."

In written statements in support of his claim, the veteran 
has asserted that he is severely limited in his ability to do 
many things with his disability, because he is left-handed.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes. In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2000).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2000).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45 (2000).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's left little finger disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227.  Under 
the provisions of 38 C.F.R. § 4.71(a), DC 5227, favorable or 
unfavorable ankylosis of the left fifth (major) finger is 
rated as noncompensably disabling.  Extremely unfavorable 
ankylosis of the left fifth finger may be rated as an 
amputation and rated under DC 5156.  See 38 C.F.R. § 4.71a, 
DC 5227.  Under the provisions of DC 5156, a 10 percent 
rating will be assigned for amputation of the fifth finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  A regulatory note following DC 
5219 states that extremely unfavorable ankylosis of a finger 
exists if all the joints of the finger are ankylosed in 
extension or in extreme flexion, or if there is rotation and 
angulation of bones.  DC 5219, Note (a).

In view of the directives set forth in DeLuca, and with 
consideration of the doctrine of reasonable doubt, the Board 
will exercise our discretion to conclude that the 
noncompensable evaluation is not appropriate, since the 
veteran has described experiencing flare-ups during cold 
weather that the recent VA examiner said caused additional 
impairment, and the findings made at the time of the VA 
examination show that there is limited motion and that, while 
grasping of objects was good, the veteran's left (dominant) 
hand grasp was handicapped, as far as pushing, pulling, 
twisting, probing, writing, and touching are concerned.  In 
fact, the VA examiner stated that the veteran's ankylosis was 
unfavorable in "many manual skills, especially since [the 
veteran was] left handed".  Therefore, we conclude that the 
evidence is in relative equipoise as to whether there is 
additional functional limitation associated with the left 
little finger, and as to whether it is reasonable to conclude 
that the disability picture is comparable to amputation as 
required for a 10 percent rating under DC 5156.  Overall, the 
evidence shows that there is a question as to which of the 
two evaluations should apply, since the current level of 
disability approximates the criteria for a compensable rating 
under DC 5156.

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 20 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have so determined by 
giving the benefit of the doubt to the veteran.  Second, 
given the available Diagnostic Codes, the disability picture 
is comparable to amputation of the little finger, but the 
degree of functional loss as demonstrated by the findings on 
examination does not appear to approximate the type or degree 
of loss that would have resulted from metacarpal resection.  
Therefore, the 10 percent rating, and no more, is appropriate 
under the facts of this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 5156 do not provide a basis to assign an 
evaluation higher than the compensable 10 percent rating 
assigned by this decision.

Here, the record is silent regarding any findings indicating 
a neurological component of this disability.  Therefore, the 
ratings available under 38 C.F.R. § 4.124a, which contemplate 
diseases of the peripheral nerves, are not applicable in this 
case.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 10 percent rating under Diagnostic Code 
5156, and the appeal is granted.


ORDER

A 10 percent evaluation is granted for residuals of an injury 
to the left little finger, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

